                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 MATTHEW VANDERHOOP,
     Plaintiff,

 v.                                                Civil Action No. 18-11924-FDS

 WILMINGTON SAVINGS FUND
 SOCIETY FSB, D/B/A CHRISTIANA
 TRUST, NOT IN ITS INDIVIDUAL
 CAPACITY, BUT SOLELY AS TRUSTEE
 FOR BCAT 2014-10TT,
      Defendant.

                                 CERTIFICATE OF SERVICE

       I, Aaron A. Fredericks, Esq. of the law firm of Sassoon & Cymrot, LLP, counsel for

defendant Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not in its individual

capacity, but solely as Trustee for BCAT 2014-10TT hereby certify that I have this 11th day of

December 2018 served a Memorandum of Law in Support of Motion of Wilmington Savings to

Dismiss Complaint and this Certificate of Service by causing copies to be sent by electronic mail

via the electronic court filing system (ECF) and by first-class U.S. mail (M) to all parties not

appearing electronically but entitled to service per the Federal Rules of Civil Procedure.

 Deborrah M. Dorman, Esq.
 Law Office of Deborrah M. Dorman
 PO Box 944
 Tisbury, MA 02568 (ECF)

                                                      /s/ Aaron A. Fredericks, Esq.
                                                      Aaron A. Fredericks, Esq.
